April 28, 1914. The opinion of the Court was delivered by
The appellant thus states his case:
"The testimony in this case shows that a telegram was sent from New York by the National Surety Company to H. Klugh Purdy, its agent at Ridgeland, S.C. reading as follows:
"`Necessary to maintain manual rates on all public business.' That H. Klugh Purdy was not in Ridgeland when the said message was received, but had instructed said agent at Ridgeland to forward said message to Verdery, S.C. which said agent did.
"That said agent delivered the above stated message to John P. Wise, who was agent for a competing bonding company, and to H.H. Porter without the consent of the sender or addressee and that the contents of said message was generally known in Ridgeland when the addressee was at Verdery, S.C. two hundred miles away.
"The only question in this appeal is whether his Honor erred in granting a new trial on the ground that there was a total absence of testimony to show wilfulness."
The Circuit Judge was right. There was a total absence of testimony to show wilfulness.
The appeal is dismissed. *Page 24